19-23257-shl       Doc 34    Filed 02/05/20 Entered 02/05/20 19:14:23                        Main Document
                                           Pg 1 of 1


                                                Law Offices
                                    ROBERT S. LEWIS, P.C.
                                       Attorneys at Law
                                         53 BURD STREET
                                      NYACK, NEW YORK 10960
                                              (845) 358-7100
                                            Fax (845) 353-6943
                                      Email: robert.lewlaw1@gmail.com


                                              February 5, 2020

VIA ECF
Hon. Sean M. Lane
United States District Court
Southern District of New York
300 Quaroppas St.
White Plains, New York 10601

RE: In re Michele Foley
    Case No. 19-23257(shl)

Dear Judge Lane:

The undersigned represents debtor Michele Foley in the above matter. This shall constitute a status
letter as required by the Court.

Our office has made numerous attempts to contact the debtor with respect a possible conversion
of this matter to one under Chapter 11, and adequate protection payments.

Our office has made numerous telephone calls, and sent letters via email and FedEx, to ascertain
the debtors intention, to which we have received no response. We have also learned that no
adequate protection payments have been received since October.

In short, we have been unable to communicate with the debtor, short of a personal visit to the
debtors residence.

Our office shall, on a daily basis, continue our efforts to communicate with the debtor. In the event
of a continued failure to communicate, my office will move to be relieved as counsel.


                                                                        Most respectfully,

                                                                        Robert S. Lewis
                                                                        ROBERT S. LEWIS

RSL/lsr
c. All Counsel-VIA ECF
